IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                           Assigned on Briefs June 27, 2012

             STATE OF TENNESSEE v. CHRISTOPHER MARTIN

            Direct Appeal from the Criminal Court for Hamilton County
                       No. 200424     Don W. Poole, Judge


               No. E2012-00029-CCA-R3-CD - Filed February 26, 2013


The petitioner, Christopher Martin, was convicted in 1997 for rape of a child and received
a twenty-five-year sentence. He was also convicted in Georgia of similar offenses and
received a twenty-year sentence. The Georgia and Tennessee sentences were to be served
concurrently. The petitioner filed a motion in the trial court, seeking to remove a Tennessee
detainer against him. He asserted that the detainer prevented him from being eligible for
parole in Georgia. The trial court denied the motion, and the petitioner now appeals. Upon
review, we conclude that the appellant does not have an appeal as of right from the order.
Therefore, the appeal is dismissed.

             Tenn. R. App. P. 3 Appeal as of Right; Appeal is Dismissed.

N ORMA M CG EE O GLE, J., delivered the opinion of the court, in which J AMES C URWOOD
W ITT, J R., and D. K ELLY T HOMAS, J R., JJ., joined.

Christopher Martin, Unadilla, Georgia, pro se.

Robert E. Cooper, Jr., Attorney General and Reporter; Nicholas W. Spangler, Assistant
Attorney General; and William H. Cox, III, District Attorney General, for the appellee, State
of Tennessee.

                                        OPINION

                                 I. Factual Background

       From the scant record before us, it appears that on May 21, 1997, the petitioner pled
guilty in the Hamilton County Criminal Court to rape of a child. Pursuant to the plea
agreement, he received a sentence of twenty-five years, one hundred percent of which was
to be served in confinement. The indictment reflects that the offense was committed on or
before August 8, 1992; the judgment of conviction reflects that the offense occurred on
August 8, 1992. The judgment of conviction further reflects that the petitioner’s “sentence
[was] to be served concurrently with Georgia convictions of child sexual abuse involving
[the] same victim.”

        Thereafter, the petitioner filed numerous pro se motions in the Hamilton County
Criminal Court, protesting the issuance of a Tennessee detainer against him. However, no
such detainer is in the record before us. The record reflects that on December 6, 2011, the
trial court issued an order, overruling the petitioner’s “Motion to Protest and Contest Any
Transfer to the Demanding Jurisdiction.” However, the motion underlying the order is not
in the appellate record. The order states:

                      This case came back before the Court on the motion to
              “protest and contest any transfer to the demanding state as being
              a violation of rights filed pro se[.”] The [petitioner] has initially
              filed a motion to have the Tennessee detainer lifted which
              motion was overruled on November 14, 2011. The [petitioner]
              apparently in custody in the State of Georgia now files this
              motion to protest and contest any transfer, it appearing that the
              [petitioner,] on May 21, 1997, entered a guilty plea to child rape
              as a Range I, standard offender, class “A” felony and received
              a sentence of twenty-five (25) years in the Department of
              Correction[] said sentence to run concurrently with a Georgia
              conviction. It is apparently from the detainer based upon this
              judgment that the [petitioner] files initially his motion to lift the
              detainer and now to protest and contest any transfer and all of
              which appear to have no basis it is hereby [ordered] . . . [t]hat
              the Motion to Protest and Contest Any Transfer to the
              Demanding Jurisdiction is overruled.

      On appeal, the petitioner specifically complains about the trial court’s December 6,
2011 order which overruled his “Motion to Protest and Contest Any Transfer to the
Demanding Jurisdiction.”

                                         II. Analysis

      Initially, we note that Tennessee Rule of Appellate Procedure 3(b) limits a criminal
defendant’s appeal as of right to

              any judgment of conviction entered by a trial court from which

                                               -2-
              an appeal lies to the Supreme Court or Court of Criminal
              Appeals: (1) on a plea of not guilty; and (2) on a plea of guilty
              or nolo contendere, if the defendant entered into a plea
              agreement but explicitly reserved the right to appeal a certified
              question of law dispositive of the case pursuant to and in
              compliance with the requirements of Rule 37(b)(2)(i) or (iv) of
              the Tennessee Rules of Criminal Procedure, or if the defendant
              seeks review of the sentence and there was no plea agreement
              concerning the sentence, or if the issues presented for review
              were not waived as a matter of law by the plea of guilty or nolo
              contendere and if such issues are apparent from the record of the
              proceedings already had. The defendant may also appeal as of
              right from an order denying or revoking probation, and from a
              final judgment in a criminal contempt, habeas corpus,
              extradition, or post-conviction proceeding.

        Our case law has firmly established that “[u]nlike civil litigants, who have an appeal
as of right from any final judgment, parties in criminal cases do not always have an appeal
as of right under the Rules of Appellate procedure.” State v. Lane, 254 S.W.3d 349, 352
(Tenn. 2008) (footnote omitted). Our supreme court has stated that, based upon “the Latin
maxim of expressio unius est exclusio alterius, meaning ‘the expression of one thing implies
the exclusion of all things not mentioned,’” a party in a criminal case may not appeal from
an action not specifically included in Rule 3. State v. Adler, 92 S.W.3d 397, 400 (Tenn.
2002) (quoting Limbaugh v. Coffee Medical Center, 59 S.W.3d 73, 84 (Tenn. 2001)). This
court has reiterated this principle, explaining that “[i]f an order is not specifically listed in
Rule 3(b) as one of the types of orders or judgments from which an appeal as of right exists,
then there is no appeal as of right from that order.” State v. Jay Bean, No.
M2009-02059-CCA-R3-CD, 2011 WL 917038, at *2 (Tenn. Crim. App. at Nashville, Mar.
16, 2011). Rule 3 does not specifically provide for an appeal as of right from a denial of a
“Motion to Protest and Contest Any Transfer to the Demanding Jurisdiction.” Therefore, we
conclude that the appellant’s appeal should be dismissed. See Jonathon C. Hood v. State,
No. M2009-00661-CCA-R3-PC, 2010 WL 3244877, at *1 (Tenn. Crim. App. at Nashville,
Aug. 18, 2010).




                                               -3-
                             III. Conclusion

In sum, we conclude that the appeal should be dismissed.


                                          _________________________________
                                          NORMA McGEE OGLE, JUDGE




                                    -4-